Citation Nr: 9936187
Decision Date: 12/30/99	Archive Date: 02/08/00

DOCKET NO. 97-33 920A              DATE DEC 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to a total rating based on individual unemployability
due to service-connected disabilities. 

REPRESENTATION 

Veteran represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD 

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to September 1970.

This matter comes to the Board of Veterans' Appeal (Board) on
appeal from a September 1997 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) which denied the
veteran's claim of entitlement to a total rating based on
individual unemployability due to service-connected disabilities.

In a Substantive Appeal (VA Form 9) submitted in December 1997, the
veteran requested a personal hearing before a Hearing Officer at
the RO. The RO subsequently notified the veteran of the date and
location of his personal hearing. However, in a signed statement
submitted in October 1998, the veteran withdrew his request for a
personal hearing at the RO.

In a March 1999 rating decision, the RO denied the veteran's claims
of entitlement to increased ratings for his service-connected
degenerative joint disease of the right knee 1 and for his service-
connected tom medial and lateral menisci with torn interior
cruciate ligament of the left knee. To the Board's knowledge, the
veteran has since not filed a Notice of Disagreement regarding this
decision. 38 C.F.R. 20.200, 20.201, 20.302 (1999). Thus, these
issues are not presently before the Board on appeal.

REMAND

The veteran is seeking entitlement to a total rating based on
individual unemployability due to his service-connected
disabilities. He essentially contends that he is unable to maintain
gainful employment due to his service-connected bilateral knee
disabilities. The Board observes that the veteran is service-
connected for degenerative arthritis of the left knee, which is
evaluated as 10 percent

1 See pages 4-5 below as to the veteran's claim of entitlement to
an increased disability rating for degenerative joint disease of
the left knee.

- 2 -

disabling, and degenerative arthritis of the right knee, which is
also evaluated as 10 percent disabling. The veteran is also
service-connected for torn medial and lateral menisci with torn
interior cruciate ligament of the left knee, which is evaluated as
30 percent disabling. The veteran has a combined disability rating
of 40 percent for his service-connected disabilities.

Initially, the Board concludes that the veteran's claim is well
grounded within the meaning of the statutes and judicial
construction. See 38 U.S.C.A. 5107(a) (West 1991). When a veteran
claims that he has suffered an increase in disability, or that the
symptoms of his disability are more severe than is contemplated by
the currently assigned rating, that claim is generally considered
well grounded. Bruce v. West, 11 Vet. App. 405, 409 (1998);
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992). Having
found the claim to be well grounded, VA has a duty to assist the
veteran in the development of facts pertinent to his claim. See 38
U.S.C.A. 5107(a). In accordance with this duty, and for the reasons
and bases set forth below, the Board finds that further evidentiary
development is necessary before the veteran's claim can be properly
adjudicated.

In a signed statement submitted in June 1998, the veteran's
accredited representative asserted that the veteran was awarded
Social Security benefits based on his service-connected
disabilities. In support of this assertion, the representative
submitted a February 1998 determination issued by the Social
Security Administration finding that the veteran was entitled to
disability benefits from that agency. This determination notes a
primary diagnosis of degenerative joint disease of both knees and
a secondary diagnosis of coronary artery disease. The Board notes
that the only indication as to the basis of that agency's finding
are selected excerpts from a December 1997 physical examination
that were enclosed with that decision. Because the complete records
used by that agency in reaching their decision may contain
additional information pertinent to the veteran's claim, the Board
finds that the RO should obtain the veteran's Social Security file.
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [VA's duty
to assist includes obtaining records from SSA and giving
appropriate consideration and weight to such evidence in
determining whether to award or deny VA disability compensation
benefits]. Decisions of the Board must be based on all of the

- 3 -

evidence which is known to be available. 38 U.S.C.A. 7104(a) (West
1991 & Supp.1997).

In April 1999, the veteran submitted a statement from a private
physician, Dr. S.D., who was reportedly treating the veteran for
his service-connected bilateral knee conditions. To date, it does
not appear that Dr. S.D.'s treatment records have been sought by
the RO. Because these records may contain information pertinent to
the veteran's claims, the Board finds that the RO should obtain
these records and associate them with the claims folder.

In August 1997, the veteran was provided with a VA orthopedic
examination to determine the extent of his service-connected
disabilities. However, although the VA examiner specifically
addressed the veteran's employability and indicated that it was
unlikely that he would be able to continue to perform the type of
manual labor that he has done in the past, the Board notes that it
is unclear from the examination report as to the extent to which
this was found to be attributable solely to the veteran's service-
connected disabilities rather than to his non service-connected
disabilities. Specifically, the Board notes that the VA orthopedic
examiner appears to have addressed the veteran's employability
specifically with consideration given to his non service-connected
coronary artery disease, rather than just his service-connected
disabilities. Furthermore, although t@e veteran was provided with
an additional VA orthopedic examination in November 1998, this
examiner does not appear to have addressed the veteran's
employability at all.

Due to the ambiguity currently in the record, the Board finds that
an additional VA examination is necessary in order to determine to
whether the veteran is unemployability due to his service-connected
disabilities without regard to his non service-connected coronary
artery disease.

In the March 1999 rating decision, the RO granted service
connection for degenerative joint disease of the left knee and
assigned a 10 percent disability rating. Thereafter, in a VA Form
646 submitted in September 1999, the veteran's accredited
representative expressed disagreement with the disability rating
assigned, specifically contending that the veteran should be
assigned a 30 percent disability

- 4 -

rating for his degenerative joint disease of the left knee. To this
point, the record does not reflect that the RO has issued a
statement of the case as required under 38 C.F.R. 19.26 (1999). See
also 38 C.F.R. 19.29 (1999). The filing of a notice of disagreement
initiates the appeal process and the failure of the Ro to issue a
statement of the case is a procedural defect requiring a remand.
See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v.
Brown, 7 Vet. A.pp. 398, 408-410 (1995).

Accordingly, this case is remanded for the following actions:

1. The RO should contact the veteran and request that he identify
all VA or non-VA medical care providers who have treated him for
his service-connected bilateral knee disabilities since October
1997. After securing any necessary releases, the RO should obtain
copies of all treatment records referred to by the veteran which
have not been previously obtained. Regardless of the veteran's
response, the RO should obtain any available VA treatment records
that may be pertinent to his claim. These records should then be
associated with the claims file.

2. The RO should contact the Social Security Administration and
obtain any medical records or other documentary evidence that were
used by that agency in deciding the veteran's claim for benefits,
including a copy of the decision itself.

3. Once the above development has been completed to the extent
possible, the veteran should be provided with a VA orthopedic
examination to determine the current severity of his service-
connected bilateral knee disabilities. The claims folder, including
a copy of this remand, should be made available to the examiner.
The

- 5 - 

examiner is asked to render an opinion as to whether the veteran's
service-connected bilateral knee disabilities impair his ability to
obtain and retain substantially gainful employment without regard
to his non service-connected disabilities, including coronary
artery disease. The report of the examination should be associated
with the veteran's claims folder.

4. Following completion of the foregoing, the RO should
readjudicate the veteran's claims of entitlement to increased
evaluation for degenerative joint disease of the left knee and
entitlement to a total rating based on individual unemployability.
If any of the benefits sought on appeal remain denied, the veteran
and his accredited representative should be furnished with copies
of a Supplemental Statement of the Case and given an opportunity to
respond. As to the issue of entitlement to an increased evaluation
for degenerative joint disease of the left knee, the veteran should
be provided the opportunity to perfect a timely Substantive Appeal
(VA Form 9). Thereafter, the case should be returned to the Board,
if in order.

The veteran need take no action unless otherwise notified. The
veteran and/or his representative have the right to submit
additional evidence and argument on the matter or matters the Board
has remanded to the regional office. Quarles v. Derwinski, 3 Vet.
App. 129, 141 (1992); Kutscherousky v. West, 12 Vet. App. 369
(1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or bit the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

- 6 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part III,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

7 -



